Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a support system for mounting a medical-technical device, comprising a fixation unit for mounting the support system on a carrier structure having a planar mounting surface with a plurality of bores defined therein, the bores each being perpendicular to the planar mounting surface; a support module attachable to the fixation unit in a plurality of orientations being rotated with respect to another of the orientations about an axis perpendicular to the planar mounting surface, the support module being attachable to the fixation unit in each of the orientations using at least two of the plurality of bores in the planar mounting surface; a support arm comprising a mounting end and an attachment end, the mounting end being mountable to the support module; and a joint member attachable to the attachment end of the support arm, the joint member configured to be attachable to the medical-technical device and to provide a pivotal connection between the support arm and the medical-technical device.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673